Citation Nr: 0735484	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
injury with impingement syndrome and traumatic arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) of Philadelphia, Pennsylvania.  

In September 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Cleveland RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the veteran testified that he experiences 
increased pain and limitation of motion in his right arm.  
Medical records indicate that the veteran has stated that he 
does not wish to have surgery on his right shoulder, but they 
do not make clear whether the veteran's right shoulder 
disability is severe enough to warrant surgical intervention.  
The Board notes that the veteran's claims file does not 
contain records that are more recent than 2004.  The Board 
also notes that the veteran's most recent VA examination was 
conducted in October 2004.  Given the length of time that has 
passed since the veteran was last examined and medical 
records were requested, the Board believes that a remand for 
further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

2.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
his service-connected right shoulder 
disorder.  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The examiner must state the range of 
motion of the veteran's right shoulder, in 
degrees, noting the normal range of motion 
of the shoulder; determine whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected right shoulder disorder 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the right shoulder could significantly 
limit functional ability during flare-ups 
or during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

Additionally, the examiner must provide 
opinions as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the right shoulder disability limits his 
ability to work, or affects his ability to 
obtain and maintain substantially gainful 
employment.  If the examiner cannot 
provide the above requested opinions 
without resort to speculation, it must be 
so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



